969 A.2d 1069 (2009)
198 N.J. 510
In the Matter of Joseph J. LaROSA, an Attorney at Law.
E-106 September Term 2008
Supreme Court of New Jersey.
April 6, 2009.

ORDER
This matter having been duly presented to the Court on the application of JOSEPH J. LaROSA, who was admitted to the bar of this State in 1993, to be transferred to disability inactive status pursuant to Rule 1:20-12(e), and good cause appearing;
It is ORDERED that JOSEPH J. LaROSA, is hereby transferred to disability inactive status, effective immediately pending proceedings pursuant to Rule 1:20-12(d) to determine the incapacity, and until the further Order of the Court; and it is further
ORDERED that JOSEPH J. LaROSA, is hereby restrained from practicing law during the period that he remains on disability inactive status; and it is further
ORDERED that JOSEPH J. LaROSA, comply will Rule 1:20-20 governing incapacitated attorneys; and it is further
ORDERED that the disciplinary proceedings against JOSEPH J. LaROSA are hereby deferred pending determination of the incapacity and until the further Order of the Court.